10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RAFAEL ARROYO, JR., Case No. CV 19-6936-GW-FFMx
Plaintiff,
V. ORDER TO DISMISS WITH
PREJUDICE

RADMILA NENADIC, et al.,
Defendants.

 

 

 

 

Based upon the stipulation between the parties and their respective counsel,
it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
Each party will bear its own attorneys’ fees and expenses.

IT IS SO ORDERED.

Dated: November 26, 2019

A/eng KK, V—

HON ArANn AT TT #sWWITT

UNITED STATES DISTRIC T JUDGE

 

 
